DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claims 10-13, there is no antecedent basis for “the indentations” since this recitation was deleted from claim 9 (i.e. from which these depend from)? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 9, 10, 11, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Eppich (4147007).
           Eppich teaches a product comprising a first layer 100 comprising an outer surface and an opposing inner surface, the opposing inner surface of the first layer comprising a first array of discrete three-dimensional features/projections 104 integral with the first layer; and a second layer 200 comprising an outer surface and an opposing inner surface, the opposing inner surface of the second layer comprising a second array of discrete three-dimensional projections/features 204 integral with the second layer, wherein the first and second arrays of three-dimensional features are configured to grip each other through a frictional force to removably secure the inner surface of the first layer to the inner surface of the second layer and wherein the projections of the first and second array have substantially the same shape (i.e. rectangular) . Refer to figures 1-5, along with column 4, lines 18-68, column 5, lines 1-18 and column 8, lines 20-24. With regards to claim 12, see figures 1-5. With regards to claims 10, 11 and 13, rectangular is polygonal per these claims. With regards to the exercise mat recitation in the preamble, when reading the preamble in the context of the entire claim, the recitation of an “exercise mat” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co..
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Colonel (4957788).
           Colonel et al teaches a mat/pad comprising a first layer 16 comprising an outer surface and an opposing inner surface, the opposing inner surface of the first layer comprising a first array of three-dimensional projections/features 20 that are discontinuous (i.e. separated from one another) and integral with the first layer; and a second layer (any of 17, 18 or 19) comprising an outer surface and an opposing inner surface, the opposing inner surface of the second layer comprising a second array of three-dimensional projections/features 21, 22 that are discontinuous and integral with the second layer, wherein the first and second arrays of three-dimensional features are configured to grip each other to removably secure the inner surface of the first layer to the inner surface of the second layer and wherein the projections of the first and second array are substantially the same shape (i.e. round). Refer to figures 2, 2A, 2B, 3 and 8. With regards to the limitation of a grip due to “frictional force”, it is the examiners position that since one must snap the layers together for engagement (see column 2, lines 53-57, column 5, lines 3-13 and figure 7) and then they can snap apart.  
Allowable Subject Matter
Claims 1-8 and 15-21are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach a multi-layered exercise mat comprising a first layer, the second layer, or a combination thereof has an Asker C hardness of 5 to 70,or a density of 32 to 640 kilograms per cubic meter, or the Asker C hardness of 5 to 70 and the density of 32 to 640 kilograms per cubic meter wherein the three-dimensional features of the first array comprise projections and the three-dimensional features of the second array comprise projections wherein the projections of the first array have a substantially same shape as the projections of the second array and especially wherein spaces between the projections of the first array are not a same shape as the projections of the first array in combination with all the other limitations in claim 1. The examiner is relying on the applicant’s arguments filed November 2, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-14 have been considered but are moot because the new ground of rejections included above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        01/21/2022